By the Court,

Marcy, J.
The language of the statute is, “written notice of trial of every issue of fact shall in all cases be served at least fourteen days before the first day of the court at which such trial shall be intended to be had.” 2 R. *138S. 410, § 7. This act varies in its phraseology from the act of 1813, 1 R. L. 326, § 3. Ordinarily, in the'computation of time as to the service of papers, one day is included and the other is excluded, and so is the general rulé of this court, Rule 62, adopted 1st January, 1830; but that rule expressly excludes the day of service, and the statute excludes the first day of court; consequently there was in this case a notice of only thirteen days. • The motion is therefore granted, but without costs.